Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: belong to the non-elected invention III. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
In addition, during the interview on 12/28/20, Applicant and Examiner agree the drawing shown in the fig 1-28 are a single embodiment and Examiner will exam this case based on the embodiment shown in the drawing as the original presentation embodiment. Any claims directed to other embodiments, Examiner will request Applicant to withdraw. Examiner request Applicant to clearly indicate the support found the in the drawing (especially for the following objection). 

Claim Objections 
The following claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “the AC inlet translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit” are unclear. The limitations have no support found in the SPEC/Drawing Further clarification is required. Based on Applicant’s argument, the structure requre an “arm” to allow for “translatable in two or more axes”. However, this structure is not 
In claim 3, “the body comprises a rectangular prismatic shape and includes: a first component that defines a top exterior surface, a bottom exterior surface, and a first side exterior surface of the body; and a second component that defines a front exterior surface, a back exterior surface, and a second side exterior surface of the body disposed opposite the first side exterior surface.” could be confused. The claimed limitations are not found in the SPEC/drawing. No any label found in the record. In addition, Applicant’s device body is round shape. If Applicant tried to claim to different embodiment, a further restriction is required (see the original presentation discussion in the restriction/election).
In claim 4, “a grounding member including; an elongate body; a first set of arms extending from a first side of the body; and a second set of arms extending from a second side of the body opposite the first side; wherein the first set of arms and the second set of arms are offset from one another so that an arm of the second set is positioned between two arms of the first set when the first set of arms and the second set of arms are folded over the body; and wherein each of the arms of the first set and the arms of the second set slideably deflect to provide electrical grounding to the electronic device” are unclear. The claimed limitations are not found in the SPEC/drawing. No any label found in the record. If Applicant tried to claim to different embodiment, a further restriction is required (see the original presentation discussion in the restriction/election).
In claim 7, “a slot including a first slot end and a second slot end positioned higher than the first slot end; and the handle connected to a pin configured to engage with the slot, wherein rotating the handle in the second stable position moves the pin from the first slot end to the 
In claim 13, “the frame comprises a hollow tubular portion extending an entire height of the frame, the hollow tubular portion including a sidewall defining an aperture; a retaining component disposed within and affixed to the hollow tubular portion; and an attachment member retained in the hollow tubular portion by the retaining component, the fixing member accessible by the aperture and extending out an end of the hollow tubular portion” are unclear. The claimed limitations are not found in the SPEC/drawing. No any associated label found in the record. In addition, the fixing member lacks antecedence of basis. If Applicant tried to claim to different embodiment, a further restriction is required (see the original presentation discussion in the restriction/election).
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the claim objections must be shown or the feature(s) canceled from the claim(s) (see the above claim objections).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 10, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and further in view of Milan (US 20020193015) 
With regard claim 1, Sarraf discloses an electronic device, (abstract; fig 1-7) comprising: a frame (at least fig 1, the frame structure on the bottom which also defining a space configured to receive a power supply unit) defining a space configured to receive a power supply unit (14); a sleeve defining an internal volume sized to surround the frame (at least fig 1, the structure that forms a border or edging around the frame; Examiner consider as a sleeve), the sleeve being slidably removable from the frame (at least fig 1, the sleeve having an engagement structure on the bottom to interact/slide with the frame while assembly; Examiner consider as “being slidably removable from the frame”), the sleeve further defining an opening (at least fig 1, the opening as discuss below) sized to receive an alternating current (AC) inlet (the AC inlet on the right hand side of 14) of the power supply unit and to expose the AC inlet to an exterior environment (fig 1); and a power supply unit (14; including an arm portion connected to 15), including: a body defining an exterior surface and an internal volume of the power supply unit (fig 1); and a contact to electrically connect the power supply unit to an electronic component of the electronic device (at least 24, 29, contact to fan and/or to 15). 
Sarraf lacks teaching: the AC inlet translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit. Examiner’s note: the AC inlet connector/socket is fixed to the body in this art.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a flexible cable connected to the inlet connector) and modify to previous discussed structure (modified to Sarraf’s AC inlet connector/socket connected with flexible cable) so as to have (Sarraf in view of Milan): the AC inlet translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit (modified by using a flexible cable as discussed in Milan)..
The motivation to modify the previous discussed structure with the current feature is to further improve the assembly process of the AC inlet to the housing or the portion/opening of the modified structure. 
With regard claim 3, Sarraf further disclosed the body comprises a rectangular prismatic shape (at least fig 1) and includes: a first component that defines a top exterior surface, a bottom exterior surface, and a first side exterior surface of the body (at least fig 1, the component including a top exterior surface, a bottom exterior surface, and a first side exterior surface of the body); and a second component that defines a front exterior surface, a back exterior surface, and a second side exterior surface of the body disposed opposite the first side exterior surface (at least fig 1, the component including a second component that defines a front exterior surface, a back exterior surface, and a second side exterior surface of the body disposed opposite the first side exterior surface).
 With regard claim 10, Sarraf further disclosed the frame further comprising a perforated plate (at least fig 2, the perforated plate with opening/slot) disposed adjacent to the component of 
With regard claim 8, modified primary art lacks teaches: the sleeve further comprises a top surface including an input component, the input component connected to an electrical contact affixed to the sleeve; and the electrical contact positioned to engage with a corresponding electrical contact affixed to the frame such that an input detected by the input component at least partially determines whether the power supply unit provides power to the electronic component. Milian further teaches: the sleeve further comprises a top surface including an input component (paragraph [92]-[99]), the input component connected to an electrical contact affixed to the sleeve (paragraph [92]-[99]); and the electrical contact positioned to engage with a corresponding electrical contact affixed to the frame such that an input detected by the input component at least partially determines whether the power supply unit provides power to the electronic component (paragraph [92]-[99]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (input component as discussed) and modify to previous discussed structure so as to further provide more input option the modified structure and/or monitor the status of the device. 
With regard claim 9, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the sleeve further comprises an indicator positioned at the top surface, the indicator configured to provide a visible indicia of whether the power supply unit is providing power to the electronic component.
Milan further teaches: the sleeve further comprises an indicator positioned at the top surface, the indicator configured to provide a visible indicia of whether the power supply unit is providing power to  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (indicator) and modify to previous discussed structure so as to further provide more information for the modified structure. 
With regard claim 2, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the body of the power supply unit comprises aluminum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the body of the power supply unit comprises aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation to modify the previous discussed structure with the current feature is to reduce the cost.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and, Milan (US 20020193015), and further in view of Degner (US 20140361671)
With regard claim 2, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the body of the power supply unit comprises aluminum.
Denger teaches: the body of the housing comprises aluminum (paragraph [42]-[51]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (known material) and modify to previous discussed structure so as to further reduce the cost of the modified structure. 
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and, Milan (US 20020193015), and further in view of Tsou (US 20100151733)
With regard claim 4, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a grounding member including; an elongate body; a first set of arms extending from a first side of the body; and a second set of arms extending from a second side of the body opposite the first side; wherein the first set of arms and the second set of arms are offset from one another so that an arm of the second set is positioned between two arms of the first set when the first set of arms and the second set of arms are folded over the body; and wherein each of the arms of the first set and the arms of the second set slideably deflect to provide electrical grounding to the electronic device. Tsou teaches: a grounding member including; an elongate body (at least fig 1, fig 2); a first set of arms extending from a first side of the body (the first set of arms extending from a first side of the body); and a second set of arms extending from a second side of the body opposite the first side (a second set of arms extending from a second side of the body opposite the first side); wherein the first set of arms and the second set of arms are offset from one another so that an arm of the second set is positioned between two arms of the first set when the first set of arms and the second set of arms are folded over the body (at least fig 1, fig 2; Examiner consider the first and second set of arms are folded toward itself, therefore folded over the body); and wherein each of the arms of the first set and the arms of the second set slideably deflect to provide electrical grounding to the electronic device (at least fig 2, fig 1; Examiner consider while assembly or contacting the housing for the grounding/shielding). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (included the grounding member for the housing) and modify to previous discussed structure (modified to the sleeve structure) so as to further protect the modified structure. 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and, Milan (US 20020193015), and further in view of Dean (US 20060133059) 
With regard claim 5, the modified art teaches: a modular component including a processor (abstract; Examiner consider, at least, the controller in the control card is the processor in the modular component; or the controller for the disk drive is the processor for the modular component) and an attachment feature, wherein the frame further defines a modular component space (fig 1). The modified primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a clamp plate including an aperture; and an attachment member sized to extend at least partially through the aperture of the clamp plate and to engage with the attachment feature of the modular component to retain the modular component in the modular component space.
Dean teaches: a clamp plate (at least the fig 4, the pate engage with 100) including an aperture (see Fig 4B); and an attachment member sized to extend at least partially through the aperture (fig 4B) of the clamp plate and to engage with the attachment feature (see fig 4) of the modular component to retain the modular component in the modular component space. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (clamp plate structure with opening and attachment member) and modify to previous discussed structure so as to further secure the modified structure. 
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and Milan (US 20020193015),  and further in view of Lien (US: 20040211778)
With regard claim 6, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the sleeve comprises: a top surface that defines a recess; and a handle affixed to the sleeve a positioned in the recess; the handle being moveable between a first stable position wherein the handle is disposed within the recess and a second stable position wherein the handle extends away from the top surface of the sleeve; 
Lien teaches: a handle structure comprises: a top surface that defines a recess (at least fig 2, the top structure with a recess on the surface to receive 10); and a handle affixed to the top structure a positioned in the recess (fig 3); the handle being moveable between a first stable position wherein the handle is disposed within the recess and a second stable position wherein the handle extends away from the top surface of the sleeve (compare fig 3, fig 4); the handle being rotatable with respect to the sleeve in the second stable position (compare fig 3, fig 4), wherein rotating the handle in the second stable position decouples the upper and lower structrues (compare fig 3, fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a handle structure to engage the top and bottom portion/structure) and modify to previous discussed structure (modify handle structure to engage the sleeve and the frame, on top and bottom portion, with similar extending portion from the frame on the bottom to be able to engage with the sleeve on top by the handle structure) so as to further secure the modified structure. 
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and Milan (US 20020193015), and Lien (US: 20040211778) and further in view of Kim (KR 20080067459). 
With regard claim 7, the above modified Sarraf further disclosed a slot including a first slot end and a second slot end positioned higher than the first slot end (at least fig 2-4; the higher to lower slot allow the handle 10 to rotate up/down); and the handle connected to a pin configured to engage with the slot, wherein rotating the handle in the second stable position moves the pin from the first slot end to the second slot end and moves the sleeve relative to the frame a distance corresponding to a difference in height between the first slot end and the second slot end (at least fig 2-4).

Kim teaches: a pin to slide through the slot/thread, allow for screw/unscrew the structure (at least fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using pin slide with slots with one higher than the other) and modify to previous discussed structure so as to further secure the modified structure and/or simply the design and/or reduce the cost.  
Claim 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and Milan (US 20020193015), and further in view of Chabot (US 20190329973)
With regard claims 11, 12, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a caster affixed to the frame, the caster including a ball bearing assembly and defining an aperture through a central portion of the caster; and the electronic device comprises four casters affixed to a bottom portion of the frame.  Chabot teaches: a caster affixed to the frame, the caster including a ball bearing assembly and defining an aperture through a central portion of the caster; and the electronic device comprises four casters affixed to a bottom portion of the frame (fig 2-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (discussed caster) and modify to previous discussed structure so as to further remove or move the modified structure. 
Claim 13 rejected under 35 U.S.C. 103(a) as being unpatentable over Sarraf (US: 4926291) and Milan (US 20020193015), and further in view of Chang (US: 20090195976)
11.	With regard claim 13, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame comprises a hollow tubular portion extending an entire height of the frame, the hollow tubular portion including a sidewall defining an aperture; a retaining component disposed within and affixed to the hollow tubular portion; and an attachment member retained in the hollow tubular portion by the retaining component, the fixing member accessible by the aperture and extending out an end of the hollow tubular portion. Chang teaches: the frame comprises a hollow tubular portion extending an entire height of the frame (at least fig 6), the hollow tubular portion including a sidewall defining an aperture (paragraph [31]-[39]; at least the aperture to receive fixing member); a retaining component disposed within and affixed to the hollow tubular portion; and an attachment member retained in the hollow tubular portion by the retaining component (paragraph [31]-[39]; at least the aperture to receive fixing member with the shock absorbing member; Examiner consider as “retaining component disposed within and affixed to the hollow tubular portion; and an attachment member retained in the hollow tubular portion by the retaining component”), the fixing member accessible by the aperture and extending out an end of the hollow tubular portion (paragraph [31]-[39]; see also fig 6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure (modify to the frame) so as to further secure the modified structure.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Examiner also alleges that the drawings must show every feature of the invention specified in the claims. See Office Action at p. 4. However, drawings are required "where necessary for the understanding of the subject matter sought to be patented." See 35 U.S.C. 113. Applicant asserts the subject matter of the claims objected to by the Examiner are readily understood by a person having ordinary skill in the art from the existing drawings and the description given within the specification” (pages 8-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
As discussed above, Applicant claimed to the limitations without any support for the embodiment of the original presentation. Examiner request Applicant to either clearly indicate where the support or labels found in the drawings or withdraw the claims.
With respect to the Applicants’ remarks that, “However, FIG. 1 of Sarraf merely depicts the receptacle 15 in a fixed position relative to the power supply 14. Therefore, the Sarraf reference fails to provide any disclosure which can be reasonably interpreted to disclose an AC inlet that is "translatable by at least 0.3 mm in two or more axes relative to the body of the power supply unit," as recited in amended claim 1. 
For at least these reasons, the cited references do not teach or suggest every element of the rejected claims. Applicant, therefore, respectfully requests withdrawal of the section 102 rejection of claim 1 and any claims dependent upon claim 1.” (pages 12 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
 /JERRY WU/ Primary Examiner, Art Unit 2841